Dismissed and Opinion Filed May 5, 2015




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00569-CV

                       LA'TOSCHIA WILLIAMS, Appellant
                                     V.
                YES COMPANIES EXP2, LLC D/B/A DYNAMIC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01590-B

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated October 28, 2014, we

notified appellant the time for filing her brief had expired. We directed appellant to file her brief

and an extension motion within ten days. We cautioned appellant that failure to file a brief and

an extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




140569F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LA'TOSCHIA WILLIAMS, Appellant                    On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-14-00569-CV       V.                       Trial Court Cause No. CC-14-01590-B.
                                                  Opinion delivered by Chief Justice Wright.
YES COMPANIES EXP2, LLC D/B/A                     Justices Lang-Miers and Stoddart
DYNAMIC, Appellee                                 participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee YES COMPANIES EXP2, LLC D/B/A DYNAMIC
recover its costs of this appeal from appellant LA'TOSCHIA WILLIAMS.


Judgment entered May 5, 2015.




                                            –3–